Citation Nr: 1202495	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) benefits for purposes of entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case comes before the Board of Veterans' Appeals (Board) from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  In that decision, the RO denied the appellant's application to reopen her claim for DIC, death pension, and accrued benefits because her spouse did not have qualifying service, rendering her ineligible for these VA benefits.

In June 2009, the Board reopened the claim and remanded it to the RO for additional development, specifically, to request verification of service from the National Personnel Records Center (NPRC).  The RO made the request as instructed, and consequently complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The NPRC has certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

CONCLUSION OF LAW

The appellant's spouse does not have status as a veteran for purposes of her claim for entitlement to DIC, death pension, and accrued benefits, and she therefore does not meet the basic eligibility requirements for these VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 3.40, 3.41, 3.203 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case. As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to veteran status.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).  In any event, the RO sent the appellant June 2006, October 2006, and March 2011 letters explaining how to establish entitlement to the claimed benefits, the respective responsibilities of VA and the Veteran in obtaining evidence, and how VA determines disability ratings and effective dates.

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "service-connected" disability is a disability that was incurred or aggravated in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized Guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8, 3.9.

A surviving spouse is entitled to DIC, death pension, or accrued benefits only if the deceased spouse was a veteran.  38 U.S.C.A. §§ 1318, 5121, 1541 (West 2002).  For the purpose of establishing entitlement to pension, compensation, DIC, or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department. 38 C.F.R. § 3.203.  With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla. 38 C.F.R. §§ 3.8, 3.9.  United States Court of Appeals for Veterans Claims has repeatedly held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA. See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the appellant has submitted the following documents: certification of service from the Philippine Army; a marriage certificate; an April 1994 Discharge Medical Data record from the Veterans Memorial Medical Center; a Clearance Certificate of August 1945 showing that the appellant's spouse was discharged from the Service Company, 1st Tarlac Regt, and had turned in all of his equipment; a lay affidavit from the former CO of the Squadron #2, first Regimental Provisional Regiment of Tarlac of the East Central Luzon Guerilla, stating that the appellant's spouse had served in his organization with the rank of private from April 1943 to August 1945; a death certificate showing the appellant's spouse died in March 1995; May 2002 and August 2006 NPRC certifications stating that the spouse had no qualifying service; a copy of the appellant's application for old age pension from the Philippine VA Office; private medical records of September 1994; a certificate showing that the spouse's medical records had been destroyed by fire; a medical certificate from February 2006 stating the appellant's spouse had been diagnosed with peptic ulcer and inguinal hernia; a certificate of discharge from the Philippine Army; an affidavit for Philippine Army Personnel; a lay affidavit of July 2006 stating that the appellant's spouse had been a Prisoner of War (POW) who had been captured in October 1943 and had served with the Service Company, Transportation Battalion 1st Tarlac Regiment; a POW questionnaire submitted by the appellant; a December 1942 induction certificate showing that the appellant's spouse had been inducted into the Guerilla forces of the Army of the United States in January 1942, with the rank of Private, 'H' Co. 3rd Plt.; a document from the Guerilla Headquarters, Fil-American Intelligence Division, showing that the appellant's spouse swore to obey the laws of the United States Army; and an October 1996 proclamation by the President of the United States honoring the soldiers of the Philippine Commonwealth Army.

As indicated above, the NPRC indicated in May 2002 that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  In August 2006, additional evidence was submitted to the NPRC, and it responded that the evidence submitted was insufficient to warrant a change in prior certification.  In its June 2009 remand, the Board indicated that the appellant had submitted new evidence subsequent to the most recent verification.  VA's duty to assist requires that it submit the new evidence to the service department with a new request for verification of service.  Capellan v. Peake, 539 F.3d 1373 (2009).  As noted, in compliance with the Board's remand instructions, the RO submitted the new evidence and again requested verification from the NPRC.  In May 2011, the NPRC indicated that no change was warranted in the prior negative certification.

Given that the service department's determination as to the service of the appellant's spouse is binding on VA, the NPRC's May 2011 response indicating that no change was warranted in the prior negative certification requires the Board to conclude that the appellant's spouse is not considered a "veteran" for purposes of entitlement to VA benefits.  A surviving spouse is entitled to DIC, death pension, or accrued benefits only if the deceased spouse was a veteran.  38 U.S.C.A. §§ 1318, 5121, 1541.  Therefore, the appellant's claim for entitlement to VA benefits, to include DIC, death pension, and accrued benefits, must be denied as a matter of law because she has not established basic eligibility for these VA benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

As basic eligibility for VA benefits is not established, entitlement to DIC, death pension, and accrued benefits must be denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


